cc intl br2 tam-115478-97 uil number auc internal_revenue_service national_office technical_advice_memorandum taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend corp a corp b corp c corp d corp e country m date date date jfe tam-115478-97 page product y agreement s agreement t agreement u agreement v this memorandum is in reply to your request for technical_advice dated date issue whether for taxable years and corp b owned within the meaning of sec_958 of the internal_revenue_code more than percent of the total combined voting power of all classes of stock of corp e so that corp e was a controlled_foreign_corporation under sec_957 of the code facts the following facts were derived solely from documents provided by corp b one of the shareholders of corp e the other shareholders of corp e corp c and corp d were not parties to this technical_advice request formation of corp e corp a a domestic_corporation owns all of the stock of corp b also a domestic_corporation on or about date corp b together with corp c and corp d two unrelated country m corporations formed corp e a country m joint_stock_company whose principal business activity was the manufacture and sale of product y manufacturing product y corp e used technical and manufacturing processes know- in tam-115478-97 page how and various other types of intellectual_property developed by corp b corp e acquired the rights to use this intellectual_property in the form of an exclusive license from corp b pursuant to agreement s as consideration for the rights acquired from corp b under agreement s corp e agreed to pay corp b annual royalties equal to a specified percentage of the net sales of product y manufactured by corp e corp e's shareholders at the time of corp e's formation corp b corp c and corp d each subscribed and paid for one-third of the only class of stock issued by corp e each share of corp e stock had one vote corp e's governing documents provided that business could be transacted at a shareholder meeting only if shareholders owning a majority of the total issued shares of corp e were present any_action of the corp e shareholders at a shareholder meeting generally required an affirmative vote of a majority of the shares present however the articles of incorporation for corp e specified that action on certain matters required the affirmative vote of those shareholders or their representatives owning at least percent of corp e's total shares these matters consisted of amending corp e's articles of incorporation electing corp e's directors and auditors changing corp e's capital assigning the entire or essential part of the business of corp e to another person entrusting the management of corp e to a third party disposing of corp e's profits ie declaring and paying dividends acquiring or disposing of shares in companies other than corp e and concluding or altering corp e's license agreements corp e's board_of directors at the time of corp e's formation corp e's board_of directors consisted of six directors each of corp e's three shareholders was entitled to choose two of these six directors in general the board_of directors was responsible for managing corp e to transact business at a meeting of corp e's board_of directors corp e's governing documents provided that a majority of the directors currently holding office be present any_action by the corp e board_of directors at a board meeting required an affirmative vote of a majority of those directors present at the board meeting corp e's articles of incorporation required the board_of directors to elect a president and permitted the board_of directors to elect a chairman of the board_of directors agreement t a shareholder agreement entered into by corp b corp c and corp d on or about date specified that the president and the chairman of the board tam-115478-97 page of directors if one were elected were to be chosen from among the directors elected by the two country m shareholders corp c and corp d corp e's articles of incorporation provided that the chairman of the board_of directors or the president if the board_of directors did not elect a chairman would preside at meetings of corp e's board_of directors and would have the power to cast a second vote in the event of an equality of votes on any matter requiring a vote of corp e's board_of directors agreement t altered this arrangement by eliminating the authority of the chairman or the president in the absence of a chairman to cast a tie- breaking vote instead agreement t provided that any disputes arising among the members of corp e's board_of directors were to be resolved by arbitration restructuring between date and date several changes were made to corp e's organizational structure first corp c and corp d sold to corp b one-fourth of their respective interests in corp e after these sales corp b owned percent of the outstanding shares in corp e and corp c and corp d each owned percent of the outstanding shares in corp e second the number of members of corp e's board_of directors was increased from six persons to eight persons and each of corp e's shareholders was entitled to designate a number of directors equal to its proportionate interest in corp e thus corp b was entitled to designate four directors and corp c and corp d were each entitled to designate two directors third the shareholders of corp e transferred to corp b limited power over the initially the shareholders of corp e signed agreement u management of corp e which provided that corp b be given complete management contro of corp e including the power to select and appoint all managers and other officers of corp e ' however agreement u excluded from corp b's managerial authority the following matters any change in corp e's capital any decision to enter into or amend any license agreements with third parties any decision by a shareholder to transfer its shares in corp e to another shareholder or to a third party any decision by corp e to transfer its shares in another company and any decision to declare dividends decisions on these excluded matters were to require the affirmative vote of all of corp e's shareholders ' in return for performing management services pursuant to agreement u corp b was to receive a management service fee tam-115478-97 page agreement u was signed by the shareholders of corp e on date before its provisions could be implemented however it was superseded by agreement v which was signed by the shareholders of corp e on date agreement v established a management structure with the following pertinent characteristics first agreement v provided that corp e would be managed by the president within the limitations imposed by the board_of directors and that corp b would have the right to select the president second agreement v reaffirmed the authority of the chairman of the board_of directors to preside at meetings of the board_of directors and it gave the chairman additional authority to cast a tie-breaking vote in the event of any deadlock among the members of corp e's board_of directors agreement v did not alter the provision in corp e's articles of incorporation authorizing the president to act in place of the chairman in the event the board_of directors did not elect a chairman third agreement v specified that certain matters concerning the management and operations of corp e required the unanimous consent of all of corp e's shareholders these matters consisted of any change in corp e's authorized and or issued capital any change or conclusion of corp e's license agreements the acquisition or disposition of an interest in a company other than corp e the declaration of dividends the transfer of the whole or a major part of corp e's business and entrusting the management of corp e to a third party finally with respect to all matters requiring a vote of the shareholders agreement v did not give any person tie-breaking authority in the event of a shareholder deadlock instead it specified that such deadlocked matters were to be discussed by the shareholders in an effort to reach an amicable solution management of corp e during the years in issue based on the documents submitted by corp b it appears that corp e operated during the years in issue in accordance with the management structure established by its articles of incorporation and agreement v corp b appointed a person to serve as the president of corp e this person in turn engaged in activities relating to the day- to-day management of corp e based on the documents submitted by corp b the board_of directors of corp e engaged in the following activities during the years in issue approved business reports balance sheets and profit and loss statements for corp e elected corp e's representative and managing directors considered proposals to renew a successor to agreement s reviewed the status of negotiations over corp discussed and mol ay ae ay tam-115478-97 page e's head office rental fee and a proposal to construct a head office building owned by corp e and reviewed proposals to address labor shortages in one of corp e's production facilities further during the years in issue it appears that the president of corp e acted in the place of a chairman at all meetings of corp e's board_of directors based on the documents submitted by corp b the shareholders of corp e engaged in the following activities during the years in issue approved corporate balance sheets and income statements elected directors and auditors approved director and auditor compensation proposals and approved the declaration and payment of cash and stock_dividends corp b first filed a form_5471 for corp e for the latter's taxable_year ending date for corp e's taxable years beginning prior to date corp b did not file any forms and forms law sec_957 of the code defines the term controlled_foreign_corporation as any foreign_corporation of which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of such foreign_corporation is owned within the meaning of sec_958 by united_states_shareholders on any day during the taxable_year of such foreign_corporation sec_951 of the cade defines the term united_states_shareholder with respect to any foreign_corporation as a united_states_person who owns within the meaning of sec_958 percent or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation the term united_states_person is defined to include a domestic_corporation sec_957 cross-referencing the definition in sec_7701 tn determining whether united_states_shareholders own more than percent of the total combined voting power of all classes of stock of a foreign_corporation sec_1_957-1 of the income_tax regulations mandates that consideration be given to all facts and circumstances sec_1_957-1 of the regulations goes on to provide however that in all cases a united_states_shareholder will be deemed to own the requisite percentage of total combined voting power with respect to a foreign_corporation if the facts fit within one of the following three factual scenarios the shareholders of the foreign_corporation have the power to elect appoint or replace a majority of that body of persons exercising with respect to such corporation the powers ordinarily exercised by the board_of directors of a domestic_corporation sec_1_957-1 i tam-115478-97 page the shareholders of the foreign_corporation have the power to elect exactly one-half of those persons who with respect to the foreign_corporation have the power to exercise those powers ordinarily exercised by the board_of directors of a domestic_corporation and such shareholders also have the power to elect any person who has the power to cast a vote deciding an evenly divided vote of such governing body sec_1_957-1 b6 ii the shareholders of the foreign_corporation have the power to elect appoint or replace any person who exercises those powers ordinarily exercised by the board_of directors of a domestic_corporation sec_4 b iii during the years at issue any united_states_shareholder that owned stock in a cfc for an uninterrupted period of days or more during any taxable_year of the foreign_corporation and who owned such stock on the last day of such taxable_year was required to complete a form_5471 for such cfc see sec_1_6038-2 of the regulations as in effect for the years at issue instructions for form_5471 november information_return with respect to a foreign_corporation this filing requirement had been in effect in substantially the same form since date see sec_1_6038-2 as amended by t d c b instructions to form_5471 date information_return with respect to a foreign_corporation prior to date every united_states_person that controlled a foreign_corporation for an uninterrupted period of days or more during such foreign corporation's annual_accounting_period was required to complete a form_2952 for such foreign_corporation see sec_1_6038-2 of the regulations t d 1962_2_cb_288 as amended in and instructions to form_2952 date date and date information_return with respect to controlled_foreign_corporations a person was deemed to be in control of a foreign_corporation if he or she owned stock possessing more than percent of the total combined voting power of all classes of stock entitled to vote or more than percent of the total value of shares of ail classes of stock of the foreign_corporation d analysis corp a argues that during the years in issue its wholly-owned domestic subsidiary corp b was a united_states_shareholder that owned more than percent of the total combined voting power of corp e a foreign_corporation such that corp e was a cfc under the general facts_and_circumstances_test in sec_1_957-1 of the regulations or was deemed to be a cfc under any of the three factual scenarios set tam-115478-97 page us forth in sec_1_957-1 through sec_1_957-1 2_ corp a also argues that this conclusion is supported by corp b's consistent treatment of corp e as a cfc following corp b's acquisition of exactly percent of corp e's issued shares and the right to select the president pursuant to the restructuring that occurred between date and date dates that are a number of years prior to date it is not disputed that during the years in issue corp b owned within the meaning of sec_958 exactly percent of the only class of corp e's stock the question is whether during the years at issue corp b owned more than percent of the total combined voting power of all classes of stock of corp e such that corp e qualified as a cfc under sec_957 of the code the resolution of this question requires an examination of all relevant facts and circumstances sec_1_957-1 of the regulations in addition if the facts of this case fall within one of the three factual scenarios set forth in sec_1_957-1 of the regulations corp e would be deemed to have been a cfc factual scenarios for deemed cfc status during the years in issue corp b elected four of corp e's eight directors on this basis alone corp e was not a cfc pursuant to sec_1_957-1 of the regulations moreover even if corp b had elected a majority of corp e's directors corp e would stil not have qualified as a cfc pursuant to sec_1_957-1 of the regulations since corp b did not control through election or otherwise that body of persons who exercised powers ordinarily exercised by the board_of directors of a domestic_corporation the documents provided by corp b reflect that a number of the powers ordinarily exercised by such a governing body such as the declaration and in your request for technical_advice you did not ask that we consider whether corp b owned more than percent of corp e's total value accordingly whether corp e was a cfc on the basis of meeting the value test in sec_957 of the code is not addressed in this memorandum this date is significant in the context of this case because it is the first day that changes made to the foreign_tax_credit rules in sections of the internal_revenue_code by the tax_reform_act_of_1986 generally became effective specifically sec_1201 a of the tax_reform_act_of_1986 added paragraph e to sub sec_904 of the code to provide that dividends_paid by non-controlled sec_902 corporations out of earnings accumulated in post-1986 years would be subject_to a separate foreign_tax_credit_limitation on a corporation-by-corporation basis out of post-1986 earnings became subject_to more favorable look-through treatment under sec_904 this change had the effect of encouraging united_states persons owning interests in foreign_corporations operating in high-tax countries such as country m to characterize the foreign_corporations as cfcs in contrast dividends_paid by a cfc tam-115478-97 page payment of dividends and the concluding and altering of license agreements were not exercised by corp e's board_of directors instead decisions with respect to these matters required the unanimous consent of corp e's three shareholders each of whom decided independently whether to grant such consent to the extent that corp e's governing documents provided corp e's shareholders with the authority to decide matters typically decided by the board_of directors of a domestic_corporation and imposed a unanimity requirement with respect to any decision regarding such matters corp b's interest in corp e was equivalent to the right to elect only one-third of corp e's governing body on the basis of these facts we conclude that during the years in issue corp b did not have the power to elect a majority of those persons exercising with respect to corp e powers ordinarily exercised by the board_of directors of a domestic_corporation the facts of this case do not satisfy the factual scenario set forth in section first a united state sec_1_957-1 of the regulations in order for a foreign_corporation to be deemed a cfc this scenario requires the presence of two facts shareholder of a foreign_corporation must have the power to elect exactly one-half of those persons who with respect to the foreign_corporation have the power to exercise those powers ordinarily exercised by the board_of directors of a domestic_corporation second such shareholders must have the power to elect any person who has the power to cast a vote deciding an evenly divided vote of such governing body during the years at issue corp b selected the president who presided over meetings of the board_of directors of corp e and had the right to cast the deciding vote in the event of a deadlock on any matter requiring a vote of the board_of directors corp b thus meets the second part of the test in sec_1_957-1 however as discussed above corp b did not elect a majority and thus did not elect exactly one-half of those persons exercising with respect to corp e the powers ordinarily exercised by the board_of directors of a domestic_corporation accordingly corp e was not deemed to be a cfc pursuant to sec_1_957-1 ii finally the fact that corp e's governing documents gave its shareholders the right to vote on certain matters ordinarily decided by the board_of directors of a domestic_corporation means that the president whom corp b selected did not have such powers accordingly corp e was not deemed to be a cfc pursuant to sec_1_957-1 of the regulations general facts_and_circumstances_test although corp e did not qualify as a cfc on account of different facts than those set forth in the three factual scenarios described in sec_1_957-1 of the regulations corp e could still be treated as a cfc based upon a review of all of the facts and circumstances in that regard corp b has submitted a number of documents tam-115478-97 page including minutes of corporate meetings a corporate practices manual office correspondence and memoranda and equipment expenditure requests purportedly showing that corp b had the requisite control_over corp e significantly corp b did not provide copies of forms and forms for corp e for taxable years prior to date the first year that cfc status was beneficial to united_states_shareholders corp b has claimed that it considered corp e to be a cfc immediately after the restructuring that occurred between date and date under sec_6038 of the code corp b had a clear obligation to file these forms for any year that it considered corp e to be a cfc however for years prior to date it did not do so there is no apparent basis to conclude that corp b purposely failed to file the correct forms before date with regard to corp e it is more likely that corp b's failure_to_file the forms reflected its understanding that its investment in corp e did not provide it with the requisite control of corp e after considering all the available facts and circumstances in this case we conclude that corp e was not a cfc since corp b did not own the requisite amount of total combined voting power of corp e under the general facts_and_circumstances_test in sec_1_957-1 of the regulations shifting of formal voting power corp a argues that a united_states shareholder's voting power in a cfc is determined not by reference to the percentage of outstanding_stock of the cfc owned by the united_states_shareholder but rather by the actual control conferred by the stock ownership in support of this statement corp a cites sec_1_957-1 of the regulations which states that a ny arrangement to shift formal voting power away from united_states_shareholders of a foreign_corporation will not be given effect if in reality voting power is retained the regulation goes on to provide two examples of such a shift of formal voting power in the case of a foreign_corporation with only one class of stock outstanding first voting power that has been shifted to a non-united states shareholder will be disregarded if there is any agreement whether express or implied that the non-united states shareholder will not vote its stock or will vote it only ina specified manner sec_1_957-1 alternatively voting power that has been shifted to a non-united states shareholder will be disregarded if there is an agreement whether express or implied that shareholders owning no more than percent of the total combined voting power nevertheless will exercise voting power normally possessed by a majority of shareholders id corp a's argument is misdirected sec_1_957-1 addresses situations in which a non-united states shareholder acquires stock in a foreign_corporation but agrees not to vote such stock or to vote it in accordance with the interests of a united_states_shareholder usually for the purpose of assisting the united_states_shareholder in preventing the foreign_corporation from qualifying as a cfc see eg 433_fsupp_929 tam-115478-97 page e d wisc court found the existence of an implied agreement that the foreign shareholder would not vote its stock or would vote its stock in accordance with the desires of the united_states_shareholder affid 583_f2d_313 7th cir in the present case no argument was made nor was any evidence produced that the shareholders of corp e had entered into an agreement providing that corp c and corp d would not vote their stock or would vote their stock in accordance with the interests of corp b accordingly corp a's reliance on this regulation to support its claim that corp b should be treated as controlling corp e is misplaced conclusion after a review of all the available facts and circumstances in this case it is determined that during the years in issue corp b did not own the requisite amount of total combined voting power of corp e such that corp e was a cfc caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent end
